DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 requires the blower, however, claim 29, from which claim 34 depends, introduces the blower in an intended use limitation where the body of the claim is drawn to the grille exclusively. It is unclear if claim 32 intends to positively claim the blower. 
Claim 34 requires that the grille is configured to at least partially block view of the blower, however, claim 29, from which claim 34 depends, introduces the blower in an intended use limitation where the body of the claim is drawn to the grille exclusively. It is unclear if claim 34 intends to positively claim the blower or if the grille is only required to be capable of obscuring the view of a blower. For the purposes of examination the claim is interpreted as requiring that the grille is capable of at least partially blocking the view of a blower.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Day et. al (US 3,064,550).
With respect to claim 29 O’Day discloses a grille [reference character E] configured for a ventilation system having a main housing defining an internal region and a blower located in the internal region, the grille comprising:
a grille spring [reference character J] coupled to the grille, the grille spring comprising a pair of flexible arms [reference character 55] configured to removably couple the grille to at least one of the main housing and the blower, and a spring-compression link [reference character B] wrapped around each of the pair of flexible arms.
With respect to claim 30 O’Day discloses the spring-compression link is configured to slide relative to the pair of flexible arms to move the grille spring between an uncompressed state, in which the arms flare outwardly from one another, and a compressed state, in which the arms are closer to one another than in the uncompressed state [Figs. 2-3].
With respect to claim 31 O’Day discloses that the spring-compression link includes a rectangular band that forms an elongated oval shape [reference character C] and wraps around each of the arms of the grille spring [see Fig. 4].
With respect to claim 32 O’Day discloses that the spring-compression link has a predetermined length [width of the housing] that is sized to align the arms with a corresponding attachment structure [reference character 24] included in the at least one of the main housing.
With respect to claim 33 O’Day discloses that the grille spring arms are biased biases away from each other [see Fig. 3, note that the default state is that the spring arms are biased away from each other].
With respect to claim 34 O’Day discloses that the grille is configured to at least partially block view of the blower. The grill taught by O’Day is clearly capable of partially blocking the view of whatever is placed behind it, including a blower.
With respect to claim 35 O’Day discloses that the grille spring arms are biased away from each other and the spring-compression link is configured to retain the flexible arms in a compressed state [see Figs. 2-3].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Day et. al (US 3,064,550) and further in view of Tom (US 9,028,212 B1).
With respect to claim 9 O’Day discloses a ventilation system comprising a main housing [reference character A] defining an internal region configured to be positioned adjacent to a room of a building structure,
a grille [reference character E] comprising an attachment feature for removably coupling the grille to the main housing, the attachment feature [reference characters J and B] including:
a grille spring [reference character J] comprising a pair of arms [reference character 55], and a spring-compression link [reference character B] coupled to both of the arms and configured to slide relative to the arms and to move the grille spring from an uncompressed state, in which the arms flare outwardly from one another, and a compressed state, in which the arms moved closer to one another and retained in the compressed state by the spring-compression link prior to installation of the grille.
O’Day does not disclose a blower coupled to the main housing and configured to draw air out of the room of the building structure, and where a grille at least partially blocks the view of the blower.
Tom discloses an exhaust ventilator that includes a housing [reference character 121], a grill [reference character 22], and a blower [reference character 110] contained within the housing and obscured by the grill.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the ventilation system taught by O’Day by including a blower exhaust fan, as taught by Tom, in order to increase the rate of ventilation through the ventilation system.
With respect to claim 10 O’Day discloses that the main housing includes a structure [reference character 24] that engages the spring-compression link during installation of the grille to move the spring-compression link and change the grille spring from the compressed state to the uncompressed state.
With respect to claim 11 O’Day discloses that the spring-compression link includes a rectangular band that forms an elongated oval shape [reference character C] and wraps around each of the arms of the grille spring [see Fig. 4].
With respect to claim 12 O’Day discloses that the spring-compression link has a predetermined length [width of the housing] that is sized to align the arms with a corresponding attachment structure [reference character 24] included in the at least one of the main housing and the blower when the spring-compression link retains the grille spring in the compressed state.
With respect to claim 13 O’Day discloses that the grille spring arms are biased biases away from each other [see Fig. 3, note that the default state is that the spring arms are biased away from each other].

Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Day et. al (US 3,064,550) and further in view of Tom (US 9,028,212 B1).
With respect of claim 21 O’Day discloses a ventilation system comprising a main housing [reference character A] defining an internal region,
a grille [reference character E],
a grille spring [reference character J] coupled to the grille, the grille spring comprising a pair of flexible arms [reference character 55] configured to removably couple the grille to at least one of the main housing and the blower, and
a spring-compression link [reference character B] coupled to both of the pair of flexible arms,
wherein the spring-compression link is configured to slide relative to the pair of flexible arms to move the grille spring between an uncompressed state, in which the arms flare outwardly from one another, and a compressed state, in which the arms are closer to one another than in the uncompressed state, and retained in the compressed state by the spring-compression link.
a blower coupled to the main housing,
O’Day does not disclose a blower coupled to the main housing and configured to draw air out of the room of the building structure, and where a grille at least partially blocks the view of the blower.
Tom discloses an exhaust ventilator that includes a housing [reference character 121], a grill [reference character 22], and a blower [reference character 110] contained within the housing and obscured by the grill.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the ventilation system taught by O’Day by including a blower exhaust fan, as taught by Tom, in order to increase the rate of ventilation through the ventilation system.
With respect to claim 22 O’Day discloses that the main housing includes a structure [reference character 24] that engages the spring-compression link during installation of the grille to move the spring-compression link and change the grille spring from the compressed state to the uncompressed state.
With respect to claim 23 O’Day discloses that the spring-compression link includes a rectangular band that forms an elongated oval shape [reference character C] and wraps around each of the arms of the grille spring [see Fig. 4].
With respect to claim 24 O’Day discloses that the spring-compression link has a predetermined length [width of the housing] that is sized to align the arms with a corresponding attachment structure [reference character 24] included in the at least one of the main housing and the blower when the spring-compression link retains the grille spring in the compressed state.
	With respect to claim 25 O’Day discloses that the spring-compression link wraps around each of the pair of flexible arms [see Fig. 4].
With respect to claim 26 O’Day discloses that the grille spring arms are biased biases away from each other [see Fig. 3, note that the default state is that the spring arms are biased away from each other].
	With respect to claim 27 O’Day does not disclose that the grille is configured to at least partially block view of the blower.
Tom discloses an exhaust ventilator that includes a housing [reference character 121], a grill [reference character 22], and a blower [reference character 110] contained within the housing and obscured by the grill.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the ventilation system taught by O’Day by including a blower exhaust fan, as taught by Tom, in order to increase the rate of ventilation through the ventilation system.
	With respect to claim 28 O’Day discloses that the main housing defines an attachment structure [reference character C] to receive distal ends of the pair of flexible arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762